DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a DIV of 16/455,892 06/27/2019 PAT 10998311.
                                                            Oath/Declaration
3.   The oath/declaration filed on 03/08/2021 is acceptable.   
                                              Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/08/2021.
                                                            Specification
5.    The specification is objected to for the following reason: 
       The specification filed on 03/08/2021 fails to provide the parent case such as “This application is a DIV of 16/455,892 06/28/2019 PAT 10998311”.
      The specification needs to be updated.                                               
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1-5, 9, and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sung et al., hereafter “Sung” (U.S. Publication No. 2019/0304841 A1) in view of Brunco et al., hereafter “Brunco” (U.S. Publication No. 2018/0019241 A1).
      Regarding claim 1, Sung discloses a semiconductor-based structure comprising: 
            a fin (106, para [0020]) formed over a substrate (102, para [0015]); 
            a fin tunnel (recess 124, para [0021]) formed through the fin (106) to define an upper fin region (122, para [0017]) and a lower fin region (120, para [0017]) (e.g. Fig. 1D).
      Sung discloses the features of the claimed invention as discussed above, but does not disclose a gate structure configured to wrap around a circumference of the upper fin region.
     Branco, however, discloses a gate structure (504/506) configured to wrap around a circumference of the upper fin region (404) (e.g. Fig. 5 and para [0035]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Sung to provide a gate structure configured to wrap around a circumference of the upper fin region as taught by Branco for a purpose of providing more easily control of the semiconductor-based structure.
      Regarding claim 2, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the upper fin region (122, para [0017]) is physically coupled to the lower fin region (120, para [0017]) (e.g. Fig. 1C).
      Regarding claim 3, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the circumference of the upper fin region (122, para [0017]) comprises a top surface, a bottom surface, a first sidewall, and a second sidewall of the upper fin region (122, para [0017]) (e.g. Fig. 1C).
       Regarding claim 4, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein a portion of the gate structure ((504/506 in Brunco) is within the fin tunnel (recess 124, para [0021]) (because the fin tunnel (124) may be generated at the region where the upper portion 122 and the lower portion 120 meet (para [0021]) and the gate structure (504/506) wrapped around the upper fin region (404), then .a portion of the gate structure will be obviously within the fin tunnel.
       Regarding claim 5, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the gate structure (504/506) comprises a gate dielectric (504) and a conductive gate material (506) (e.g. Fig. 5 and para [0039] in Brunco).
       Regarding claim 9, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein isolation regions (204) cover sidewalls of the lower fin region (120) (e.g. Fig. 2 and para [0022]).
       Regarding claim 13, Sung discloses a semiconductor-based structure comprising: 
            a first fin (1st 106) and a second fin (2nd 106) formed over a substrate (102); 
            a first fin tunnel (1st recess 124) formed through the first fin (1st 106) to define an upper first fin region (fist 122) and a lower first fin region (1st 120); 
            a second fin tunnel (2nd recess 124) formed through the second fin (2nd 106) to define an upper second fin region (2nd 122) and a lower second fin region (2nd 120) (e.g. Fig. 1D).
    Sung discloses the features of the claimed invention as discussed above, but does not disclose a gate structure configured to wrap around: a circumference of the upper first fin region; and a circumference of the upper second fin region. 
     Branco, however, discloses a gate structure (504/506) configured to wrap around a circumference of the upper first fin region (1st 404); and a circumference of the upper second fin region (2nd 404) (e.g. Fig. 5 and para [0035]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Sung to provide a gate structure configured to wrap around: a circumference of the upper first fin region; and a circumference of the upper second fin region as taught by Branco for a purpose of providing more easily control of the semiconductor based structure. 
      Regarding claim 14, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the upper first fin region (1st 122) is physically coupled to the lower first fin region (1st 120) (e.g. Fig. 1D).
       Regarding claim 15, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the circumference of the upper first fin region (1st 122) comprises a top surface, a bottom surface, a first sidewall, and a second sidewall of the upper first fin region (1st 122) (Fig. 1D).
        Regarding claim 16, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the circumference of the upper second fin region (2nd 122) comprises a top surface, a bottom surface, a first sidewall, and a second sidewall of the upper second fin region (2nd 122) (Fig. 1D).
       Regarding claim 17, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the gate structure (504/506) comprises a gate dielectric (504) and a conductive gate material (506) (Fig. 5 and para [0039] in Brunco).
       Regarding claim 18, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the gate dielectric (504) is on: a top surface, a bottom surface, a first sidewall, and a second sidewall of the upper first fin region (1st 404); and a top surface, a bottom surface, a first sidewall, and a second sidewall of the upper second fin region (2nd 404) (Fig. 5 in Brunco).
     Regarding claim 19, Sung and Brunco (citations to Sung unless otherwise noted) discloses wherein the conductive gate metal (506, see 138 (gate electrode layer is made f a conductive material, such as aluminum, copper, tungsten, titanium, tantalum, or another applicable material (Fig. 1B and para [0026] in TSAI et al. (Publication No. 2020/0135912 A1) is on the gate dielectric (504) (e.g. Fig. 5 in Brunco)..
                                                      Allowable Subject Matter
7.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 6, 10-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the gate dielectric is on a top surface, a bottom surface, a first sidewall, and a second sidewall of the upper fin region as cited in claim 6 and further comprising a first source or drain (S/D) region communicatively coupled to a first end sidewall of the upper fin region as cited in claim 10 and further comprising: a first source or drain (S/D) region communicatively coupled to: a first end sidewall of the upper first fin region; and a first end sidewall of the upper second fin region; and a second S/D region communicatively coupled to: a second end sidewall of the upper first fin region; and a second end sidewall of the upper second fin region; wherein the upper first fin region and the upper second fin region are channel regions of the semiconductor-based structure as cited in claim 20.
        Claim 11 is directly depend on claim 10, then, it also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892